Citation Nr: 1415025	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-49 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES


1.  Entitlement to an initial compensable evaluation for headaches. 
      
2.  Entitlement to service connection for sleep apnea, claimed as secondary to the service-connected status post fracture left zygoma and orbital floor disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1965 to July 1985.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran testified before the undersigned in a October 2012 videoconference Board hearing, the transcript of which is included in the claims file.  

The issue of service connection for sleep apnea, claimed as secondary to the service-connected status post fracture left zygoma and orbital floor disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

For the entire rating period on appeal, the Veteran's headaches are manifested by characteristic prostrating attacks that occur about once every two to three months. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent rating, but no more, for headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.21, 4.104, Diagnostic Code 8100 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record: (1) that is necessary to substantiate this claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

In this case, the Veteran's increased rating claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Service treatment records, post-service private treatment records, Social Security Administration disability records, and various lay statements have been associated with the claims file.  The Veteran was also afforded VA examinations in February 2009 and January 2012.  These examinations were adequate as they contained a description of the history of the disability at issue, documented and considered the reported complaints and symptoms, addressed the relevant rating criteria, and note functional effects of the disability on daily activities.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 

Disability Rating for Headaches

The Veteran's headaches are evaluated under 38 C.F.R. § 4.124, Diagnostic Codes 8199-8100.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2013).  

Diagnostic Code 8100 (migraines) provides for the assignment of a 50 percent rating with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  With characteristic prostrating attacks occurring on average once a month over the last several months, a 30 percent rating is warranted.  With characteristic prostrating attacks averaging one in two months over the last several months, a 10 percent rating is warranted, and with less frequent attacks a noncompensable rating is assigned.

It is the Veteran's contention that a compensable rating is warranted for his headaches.  At the February 2009 VA examination, he reported that he experienced headaches two or three times per month.  The Veteran also stated that he had more severe headaches in the right rear part of the head once every two to three months.  The VA examiner noted that the right rear headaches would be more like a migraine.  

In the most recent January 2012 VA examination report, the Veteran stated that he has headaches once or twice per month.  He also reported that the pain and frequency of the headaches had decreased.  The Veteran rated his headaches as a 3 to 4 on a scale of 1 to 10, with 10 being the most painful.  The January 2012 VA examiner noted that the Veteran did not have characteristic prostrating attacks of headache pain.  

During the October 2012 Board hearing, the Veteran stated that he has headaches once or twice a month.  The Veteran also testified that chiropractic care has reduced the severity of his headaches.  Aggravating factors were reported as stress and weather.  Alleviating facts included taking Tylenol extra strength, lying down, and using ice and heat.  

The Board finds that the evidence is in equipoise as to whether an initial compensable rating of 10 percent for headaches is warranted.  While the Veteran reported having headaches more than once a month, these headaches do not appear to manifest characteristic prostrating attacks of headache pain as contemplated by a 10 percent rating under Diagnostic Code 8100.  However, as noted by the February 2009 VA examination, the Veteran's more severe right rear headaches (similar to a migraine) occurred once every two to three months.  This evidence warrants a compensable rating of 10 percent under Diagnostic Code 8100 as the evidence demonstrates that the Veteran experiences or has experienced one prostrating attack every two to three months.  Therefore, the criteria for a compensable evaluation for headaches are shown, and with resolution of all doubt in her favor, a compensable rating is established for the entire rating period on appeal.

The Board further finds that a higher rating in excess of 10 percent is not warranted as the evidence does not demonstrate characteristic prostrating attacks occurring on average once a month over the last several months.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's headache disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for those disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1).  

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's headaches are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's disability as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran (one prostrating attack every two to three months) are specifically contemplated by the criteria discussed above, including the effect on his daily life.   These symptoms are fully contemplated by the assigned diagnostic criteria.  In the absence of exceptional factors associated with this disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 10 percent rating, but no higher, for headaches is granted.  


REMAND

The Veteran contends that service connection is warranted for sleep apnea, claimed as secondary to the service-connected status post fracture left zygoma and orbital floor disability.

The Veteran was afforded a VA examination in June 2012 to assist in determining the etiology of his sleep apnea disorder.  The VA examiner diagnosed the Veteran with sleep apnea and opined that it was less likely than not incurred in or related to service; however, a rationale for this opinion was not rendered.  Further, the VA examiner did not address the issue of secondary service connection, that is, whether sleep apnea was caused or aggravated by the status post fracture left zygoma and orbital floor disability.  For these reasons, a new medical opinion is warranted as the June 2012 medical opinion is inadequate.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain medical nexus opinions (with supporting rationale) for the currently diagnosed sleep apnea disorder.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled; however, the he should not be required to report for another examination as a matter of course, if it is not found to be necessary. 

The claims folder must be made available to the examiner for review.  The examiner should review the entire claims file, to include the Veteran's lay statements.  All tests and studies deemed necessary should be accomplished and clinical findings should be reported in detail.  Then, the VA examiner should render an opinion as to the following:

(A)  Is it at least as likely as not that the Veteran's sleep apnea was incurred in or is otherwise related to service, to include the left zygoma and orbital floor fracture in service.

(B)  Is it at least as likely as not that the Veteran's sleep apnea is caused or aggravated by the service-connected status post fracture left zygoma and orbital floor disability. 

The VA examiner should provide a clear rationale for the opinion with references to the evidence of record and must provide a discussion of the facts and medical principles involved. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The term "aggravated by" means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.

2.  When the development requested has been completed, the RO/AMC should readjudicate the appeal in light of any additional evidence added to the claims file.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


